UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53994 LZG INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) FLORIDA 98-0234906 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) , SUITE #5, SALT LAKE CITY, UTAH (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(801) 323-2395 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o The registrant does not have a Web site. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes xNo o The number of shares outstanding of the registrant’s common stock as of April 11, 2013 was 250,556. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Unaudited Condensed Balance Sheets 4 Unaudited Condensed Statements of Operations 5 Unaudited Condensed Statements of Cash Flows 6 Notes to Unaudited Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 11 Item 4. Controls and Procedures 11 PART II – OTHER INFORMATION Item 1A. Risk Factors 12 Item 6. Exhibits 13 Signatures 14 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS LZG INTERNATIONAL, INC. (A Development Stage Company) February 28, 2013 (Unaudited) 3 LZG International, Inc. (A Development Stage Company) Condensed Balance Sheets ASSETS FEB 28, MAY 31, (Unaudited) CURRENT ASSETS Cash $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts Payable $ $ Loan Payable Accrued Interest 0 Loan Payable – related party 0 Accrued Interest – related party Total Current Liabilities LONG-TERM LIABILITIES Loan Payable - related party 0 Accrued Interest - related party 0 Total Long-term Liabilities 0 TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock, $.001 par value, 20,000,000 shares authorized, none issued and outstanding 0 0 Common Stock, $.001 par value, 100,000,000 shares authorized, 250,556 shares issued and outstanding Additional Paid in Capital Deficit Accumulated during the development stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 4 LZG International, Inc. (A Development Stage Company) Condensed Statements of Operations (Unaudited) FOR THE THREE MONTHS ENDED FEB 28, FOR THE THREE MONTHS ENDED FEB 29, FOR THE NINE MONTHS ENDED FEB 28, FOR THE NINE MONTHS ENDED FEB 29, FROM INCEPTION ON MAY 22, 2, Revenues $
